THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (“Amendment”) is made effective as of May 17,
2018, by and between GOLDEN HILLS PARK I PROPERTY OWNER, LLC, a Delaware limited
liability company (“Landlord”) and CYBEROPTICS CORPORATION, a Minnesota
corporation (“Tenant”) with reference to the following facts and circumstances.

A.       Landlord is the owner of that certain building located at 5900 Golden
Hills Drive, Golden Valley, Minnesota (the “Building”).

B.         FirstCal Industrial 2 Acquisitions, LLC, predecessor in interest to
Landlord, and Tenant entered into that certain Industrial Building Lease dated
March 27, 2006 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated March 14, 2011 (the “First Amendment”) and by that
certain Second Amendment to Lease dated October 22, 2012 (the “Second
Amendment”) for certain premises containing approximately 50,724 rentable square
feet (the “Existing Premises”) located in the Building.  The Original Lease,
First Amendment and Second Amendment shall be known collectively as the “Lease”.

C.          Landlord and Tenant desire to amend the Lease upon terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing facts and circumstances, the
mutual covenants and promises contained herein and after good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each of
the parties, the parties do hereby agree to the following:

                  1.                  Definitions.  Each capitalized term used
in this Amendment shall have the same meaning as is ascribed to such capitalized
term in the Lease, unless otherwise provided for herein.

                  2.                  Premises. Effective as of the later of (i)
January 1, 2019 and (ii) the date which is seventy (70) days following the date
upon which the existing tenant (the “Existing Tenant”) of the Expansion Premises
(as such term is defined below) vacates the Expansion Premises (the “Expansion
Date”), the Premises shall be expanded to include an additional 10,484 rentable
square feet as marked “Expansion Areas” on Exhibit B, attached (the “Expansion
Premises”) for a total of 61,208 rentable square feet.  From and after the
Expansion Date, the term Premises shall include the Expansion Premises, unless
the context requires otherwise.  Landlord agrees to use commercially reasonable
efforts to cause the Existing Tenant to vacate the Expansion Premises upon the
expiration of the term of its lease.

                  3.                    Term.  The term of the Lease is hereby
extended for a term commencing on January 1, 2019 and ending on July 31, 2026
(the “Second Extended Term”).  Except as set forth in Section 8 below, Tenant
shall have no option to renew the Lease following the Second Extended Term and
as of the full execution of this Amendment, the renewal options set forth in
Section 11 (as further detailed on Exhibit H) of the First Amendment are hereby
deleted and of no further force and effect.






--------------------------------------------------------------------------------







                  4.                    Base Rent.  During the Second Extended
Term Base Rent shall be as follows:

Months

Monthly Installment

Annual

January 1, 2019- December 31, 2019

January 1, 2020-December 31, 2020

January 1, 2021-December 31, 2021

January 1, 2022-December 31, 2022

January 1, 2023-December 31, 2023

January 1, 2024-December 31, 2024

January 1, 2025-December 31, 2025

January 1, 2026-July 31, 2026

$48,456.33*

$49,667.74

$50,909.44

$52,182.17

$53,486.73

$54,823.89

$56,194.49

$57,599.35

$581,476.00**

$596,012.90

$610,913.22

$626,186.05

$641,840.70

$657,886.72

$674,333.89

$403,195.47***


* If the Expansion Date occurs after January 1, 2019 then Tenant’s monthly Base
Rent for the period between January 1, 2019 and the Expansion Date shall be
$40,156.50 per month.

**Provided that Tenant has faithfully performed all of the terms and conditions
of this Amendment and the Lease, Landlord agrees to abate Tenant’s obligation to
pay Base Rent and Tenant’s Proportionate Share of Operating Expenses for the
first seven months following the Expansion Date (the “Conditional Rent”).  Upon
the occurrence of an Event of a Default at any time during the Second Extended
Term, in addition to any other remedies to which Landlord may be entitled,
Landlord shall be entitled to recover the unamortized portion of the Conditional
Rent amortized on a straight line basis over the final eighty four (84) months
of the Second Extended Term (i.e., the Conditional Rent shall not be deemed to
have been abated, but the unamortized portion thereof shall become immediately
due and payable as unpaid Rent earned, but due at the time of such Event of
Default).  By way of example, if an Event of Default occurs with twelve months
remaining in the Second Extended Term, Landlord shall be entitled to recover
14.29% (12/84) of the Conditional Rent.

***Represents seven (7) months of Base Rent.

                  5.                Tenant’s Proportionate Share.  Effective as
of the Expansion Date, Tenant’s Proportionate Share, as such term is defined in
Section 1.11 of the Lease, as amended, shall be 66.26%.

                  6.                Operating Expenses.  During the Second
Extended Term, Tenant shall continue to pay Tenant’s Proportionate Share of
Operating Expenses, in accordance with the terms of the Lease as amended by this
Amendment, except that the parties agree that the first two sentences in Section
3.4, “Review of Operating Expenses” were intended to be one sentence and should
and shall be modified to read as follows:

            “As soon as is reasonably practical after each Operating Year, but
no more than five (5) months after each Operating Year, Landlord shall provide
Tenant with a statement (a “Statement”) setting forth Tenant’s actual ultimate
liability for its Proportionate Share of Operating Expenses for the subject
Operating Year, including the reasonable details regarding the date, amount and
payee, and purpose of each such payment made and attributed by Landlord as an
Operating Expense.” 





--------------------------------------------------------------------------------





           7.                  Parking.  Effective as of the Expansion Date, and
only as it relates to periods from and after such date, Tenant shall have the
right to use one hundred sixty (160) parking spaces in the parking lot serving
the Building on an non-exclusive and unreserved basis.  Effective as of the
Expansion Date, the parking rights set forth in this Section 7 shall be in lieu
of and not in addition to all other parking rights set forth in the Lease.

                  8.                  Renewal Option. Tenant shall have a
personal and non-transferable option to renew the term of the Lease for one (1)
term of five (5) years.  Such renewal term shall begin the first day following
the expiration of the Second Extended Term.  Tenant shall have the right to
exercise the renewal option conferred herein by giving Landlord notice at least
two hundred seventy (270) days prior to the expiration of the Second Extended
Term; provided that, at the time of exercise and as of the commencement of the
renewal term (a) no Event of Default has occurred; and (b) Tenant has not sublet
or assigned any portion of the Premises.

            The renewal option shall be subject to all of the terms and
conditions contained in the Lease, except that Base Rent during the renewal term
shall be at Market Rent.  “Market Rent” shall be the anticipated rate in effect
for the Premises as of the commencement of the renewal term, together with any
market rate increases during the renewal term, based upon the rents generally in
effect for renewed leases of space in the area in which the Building is located
of equivalent quality, size, utility and location, and taking into account the
length of the renewal term, leasehold improvements, concessions then offered in
the market and the credit standing of Tenant.  Landlord shall lease the Premises
to Tenant in their then-current condition, subject to negotiated leasehold
improvements taken into account in the determination of Market Rent.  In the
event that Tenant shall exercise an option to renew the Lease, then the Market
Rent shall be agreed upon in a meeting of the parties hereto held at least
ninety (90) days prior to the expiration of the Second Extended Term.  If the
parties are able to agree on an amount of Market Rent that is mutually
satisfactory, then such agreements shall be placed in writing and shall be
signed by the parties hereto and shall thereupon become a part of the Lease.

            If the parties hereto are unable to agree upon the Market Rent at
least thirty (30) days prior to the commencement of the renewal term, then the
disagreement shall be promptly submitted to arbitration. In such event, each
party shall select an arbitrator having not less than ten (10) years’ actual
experience in the commercial real estate brokerage business, and the arbitrators
so selected shall  select a third arbitrator with qualifications similar to
their own.  If the arbitrators cannot agree on the third arbitrator, they shall
petition the Minnesota Commercial Association of Realtors Mediation Committee.
At the time of appointment both Landlord and Tenant shall submit to such
arbitrators their determination of Market Rent.  Within ten (10) days following
appointment the arbitrators shall meet for the purpose selecting either
Landlord’s or Tenant’s determination of Market Rent.   The decision of the
arbitrators shall be binding on both parties.  Landlord and Tenant shall each be
responsible to pay their respective arbitrators and will share equally the cost
of the third arbitrator.

            Failure of Tenant to properly exercise the option herein granted
shall be construed as a waiver of such option herein granted, and the Lease
shall then terminate at the expiration of the Second Extended Term.




--------------------------------------------------------------------------------





           9.              Right of First Refusal. 

(a)        Effective as of the date of the full execution of this Amendment, the
Right of Offer set forth in Section 12 of the First Amendment shall be deleted
and of no further force and effect.

(b)        Effective as of January 1, 2020 (the “ROFR Effective Date”), provided
no Event of Default has occurred, Tenant shall have a right of first refusal
with respect to any space contiguous to the Premises in the Building that may
become available (the “Refusal Space”), subject to the terms and conditions set
forth below, before such space is leased to any third party, and provided at
least three (3) years remain under the Second Extended Term of the Lease. 
Following the ROFR Effective Date and so long as this right of first refusal
remains in effect, Landlord shall not lease all or any portion of the Refusal
Space without first complying with the provisions of this Section 9.

            The foregoing right shall be subject to the tenants’ who lease the
Refusal Space as of the ROFR Effective Date renewing their existing leases,
whether pursuant to an option to extend previously granted or otherwise, and in
all events is subject and subordinate to any existing rights of any other
parties to lease the Refusal Space, if such existing rights have already been
granted prior to the date of this Amendment (collectively “Prior Optionees”). 

            In the event any bona fide third party (a “Potential Tenant”) enters
into a letter of intent to lease all or any portion of the Refusal Space during
the Second Extended Term (“Third Party Interest”), and no Prior Optionee
exercises its right of refusal, Landlord shall offer the applicable portion of
the Refusal Space to Tenant upon the same terms, covenants and conditions as
provided in the Lease (as amended) for the then current Premises, except that
(a) the Base Rent, Tenant’s payment of expenses, and the tenant improvement
allowance (subject to adjustment as provided herein) and other economic terms
shall be the same as the terms included in the offer for the Refusal Space from
the Potential Tenant that was acceptable to Landlord and Potential Tenant as
evidenced by a letter of intent to lease signed by the Potential Tenant (the
“Offer”); and (b) the parties shall negotiate a work letter addressing the
procedure for preparation and approval of the plans for any tenant improvements
in the Refusal Space, as well as the construction thereof.  If the Offer is for
a longer period than remaining under the Lease, the term of the lease of the
Refusal Space shall be co-terminous with the term of the Lease, and the Base
Rent rates shall be adjusted, as Landlord shall determine, to reflect any lesser
term remaining under the term of the Lease and any tenant improvement allowances
and other concessions set forth in the Offer shall be prorated to reflect the
shorter term. Except for the tenant allowance contained in the Offer, Tenant
shall accept the Refusal Space “As-Is.”  If Tenant does not exercise its Right
of First Refusal in accordance with this Section 9, Tenant shall have no further
rights with respect to the Refusal Space.  For avoidance of doubt, if Tenant
exercises this Right of First Refusal, Tenant shall be required to lease the
entire space referred to in the Offer, not just the portion thereof which is
part of the Refusal Space, unless Landlord elects, in its sole and absolute
discretion, to only lease Tenant the portion thereof located within the Refusal
Space.

            If Tenant notifies Landlord in writing of the acceptance of such
offer within ten (10) business days after Landlord has delivered the Offer to
Tenant, Landlord and Tenant shall enter into a written agreement modifying and
supplementing the Lease and specifying that such Refusal Space accepted by
Tenant is a part of the Premises, and containing other appropriate terms and
conditions relating to the addition of the Refusal Space to the Lease (including
specifically any increase or adjustment of the Rent as a result of such
addition).  If Tenant exercises the right to lease the Refusal Space, said lease
and the rent on the Refusal Space shall commence the later of thirty (30) days
after Tenant’s notice exercising the right, or the date the Refusal Space is
available for occupancy with any work to be performed by Landlord substantially
complete, and shall continue for the duration of the term of the Lease.
Notwithstanding the foregoing, a failure or refusal of Tenant to timely execute
such amendment shall not serve to relieve Tenant from its obligations under this
Section 9 and Tenant’s exercise of its rights under this Section 9 are and shall
be deemed binding on Tenant at the time of such exercise.

            If Tenant does not notify Landlord in writing of its acceptance of
such offer in such ten (10) business day period, Landlord shall thereafter be
able to lease the applicable portion of the Refusal Space to the Potential
Tenant upon substantially the same terms as set forth in the Offer.  If Landlord
leases the applicable portion of the Refusal Space to the Potential Tenant
within one hundred fifty (150) days following the expiration of Tenant’s ten
(10) business day period to exercise the Offer, Tenant’s rights under this
Section 9 shall thereupon terminate with respect to the applicable portion of
the Refusal Space.  If Landlord does not lease the applicable portion of the
Refusal Space to the Potential Tenant within such one hundred fifty (150) day
period, Landlord must once again offer the applicable portion of the Refusal
Space to Tenant, as provided above.




--------------------------------------------------------------------------------





            Any termination of the Lease shall terminate all rights of Tenant
with respect to the Refusal Space.  The rights of Tenant with respect to the
Refusal Space shall not be severable from the Lease, nor may such rights be
assigned or otherwise conveyed in connection with any permitted assignment of
the Lease.  Landlord's consent to any assignment of the Lease shall not be
construed as allowing an assignment or a conveyance of such rights to any
assignee.  Nothing herein contained should be construed so as to limit or
abridge Landlord's ability to deal with the Refusal Space or to lease the
Refusal Space to other tenants, Landlord's sole obligation being to offer, and
if such offer is accepted, to deliver the Refusal Space to Tenant in accordance
with this provision.

            The Lease shall not be void or voidable, nor shall Landlord be
liable to Tenant for any loss or damage resulting from any delay in delivering
possession of the Refusal Space to Tenant, but abatement of the Base Rent
attributable to the Refusal Space from the date of Tenant's acceptance of the
Offer with respect to the Refusal Space to the date of actual delivery of the
Refusal Space, shall constitute full settlement of all claims that Tenant might
have against Landlord by reason of the Refusal Space not being delivered upon
the date of Tenant's acceptance of Landlord's offer.

            If the Lease or Tenant’s right to possession of the Premises shall
terminate in any manner whatsoever before Tenant shall exercise the right herein
provided, or if Tenant shall have subleased the Premises or assigned the Lease
(other than to a Tenant Affiliate) with respect to all or any portion of the
Premises, then immediately upon such termination, sublease, or assignment, the
right herein granted shall simultaneously terminate and become null and void. 
Such right is personal to Tenant and non-transferable (other than to a Tenant
Affiliate).  UNDER NO CIRCUMSTANCES WHATSOEVER SHALL THE ASSIGNEE UNDER A
COMPLETE OR PARTIAL ASSIGNMENT OF THIS LEASE (OTHER THANA TENANT AFFILIATE), OR
A SUBTENANT UNDER A SUBLEASE OF THE PREMISES, HAVE ANY RIGHT TO EXERCISE THE
RIGHT GRANTED HEREIN.

              10.                  HVAC. 

a.           Landlord shall, as its sole cost and expense, replace the HVAC (as
such term is defined in Section 2 of the Second Amendment) units marked as
“Being Replaced “on Exhibit C, attached hereto. Landlord shall make commercially
reasonable efforts to substantially complete such work on or before March 31,
2019.  Tenant hereby acknowledges that such work may be performed while Tenant
is occupying the Premises. Tenant hereby acknowledges and agrees that Landlord
shall not be liable for any inconvenience to Tenant or for interference with
Tenant’s business or use of the Premises during the performance of such work,
provided that Landlord shall utilize commercially reasonable efforts not to
disrupt the operation of Tenant’s business. Tenant and its employees, invitees,
agents and contractors may use the Premises during the performance of such work
at their own risk, and Landlord shall not be responsible for injury or damage to
property occasioned by the performance of such work unless same is due to
Landlord’s negligence or willful misconduct.





--------------------------------------------------------------------------------




 

b.                Effective as of the date full execution of this Amendment, the
5th sentence of Section 2 of the Second Amendment is hereby deleted and of no
further force and effect. 

c.                Notwithstanding anything contained in the Lease to the
contrary any replacement of an HVAC unit (other than those replaced by Landlord
pursuant to Section 10(a) above) shall be performed by Landlord,  the cost
thereof shall be amortized over fifteen (15) years at an interest rate equal to
Landlord’s actual cost of borrowing at the time of such replacement and Tenant
shall then reimburse Landlord for such amortized cost monthly for each month
during the term of the Lease (as the same may be extended).  By way of example
only and assuming no interest (such assumption being made only for the purpose
of simplifying this example), if the cost of replacement is $50,000, Tenant
shall pay to Landlord, as Additional Rent, the sum of $277.78 each month
throughout the term of the Lease at the same time as Rent is due.

d.               Trigger for the replacement of HVAC units.  During any twelve
(12) month period of time during the term of the Lease, if the cost to maintain
or repair any HVAC unit serving the Premises costs at least 90% of the annual
amortized replacement cost, then Landlord shall replace the unit as soon as
reasonably possible after the determination of replacement is made.  Landlord
recognizes that time is of the essence in the replacement.

              11.                    Roof Replacement.  If Landlord replaces the
roof of the Building during the term of the Lease or any extension thereof,
Landlord will be responsible for 100% of the replacement cost and will not
recover that cost by assessing Tenant either directly, or through inclusion in
Operating Expenses.

              12.                   Tenant Improvements.  Tenant shall construct
in the Premises the Tenant Improvements in accordance with and as such term is
defined in the Work Letter attached hereto as Exhibit A.

              13.                   No Defenses.  Tenant affirms that, as of the
date of execution of this Amendment: (a) it is not aware of any default or
breach by Landlord under the Lease; (b) all tenant improvements to be
constructed by Landlord prior to the date of this Amendment, if any, are
complete and, subject to any warranties, representations and/or obligations
undertaken by Landlord under the Original Lease that would be applicable to such
tenant improvements and the Premises, Tenant has accepted the Premises in “as
is, where is” condition as of the date of this Amendment; and (c) Landlord has
fully funded or Tenant has waived any unfunded tenant improvement allowances
payable under the Lease (except as set forth in this Amendment).  On May 1, 2018
Landlord applied $126,810 then remaining from the First Amendment Allowance and
Supplemental Allowance (as such terms are defined in the First Amendment) to
Tenant’s account ($65,941.20 for May rent and $60,868.80 remaining balance). The
application of this credit rendered a net credit on account to Tenant of
$56,736.11 on May 1, 2018. On May 2, 2018, Tenant prepaid rent in the amount of
$28,860.64 resulting in a total current credit on account to Tenant of
$85,596.75 as of May 2, 2018. This credit will be applied to Tenant’s rent
obligations under the Lease until exhausted.

              14.                    Broker.  Tenant represents to Landlord that
except for CBRE, Inc., representing Landlord, and Winthrop Commercial, Inc.,
representing Tenant, (collectively, the “Brokers”), Tenant has not dealt with
any real estate broker, salesperson or finder in connection with this Amendment,
and no other such person initiated or participated in the negotiation of this
Amendment or is entitled to any commission in connection herewith.  Landlord
shall pay all commissions owed to the Brokers relating to this Amendment. 
Tenant hereby agrees to indemnify, defend and hold Landlord, its property
manager and their respective employees harmless from and against any and all
liabilities, claims, demands, actions, damages, costs and expenses (including
attorneys fees) arising from either (a) a claim for a fee or commission made by
any broker, other than the Brokers, claiming to have acted by or on behalf of
Tenant in connection with this Amendment, or (b) a claim of, or right to lien
under the statutes of the state in which the Premises are located relating to
real estate broker liens with respect to any such broker retained by Tenant.




--------------------------------------------------------------------------------





        15.           Submission.  Submission of this Amendment by Landlord to
Tenant for examination and/or execution shall not in any manner bind Landlord
and no obligations on Landlord shall arise under this Amendment unless and until
this Amendment is fully signed and delivered by Landlord and Tenant; provided,
however, the execution and delivery by Tenant of this Amendment to Landlord
shall constitute an irrevocable offer by Tenant of the terms and conditions
herein contained, which offer may not be revoked for ten (10) days after such
delivery.

              16.                    OFAC Compliance. 

a.          As used herein “Blocked Party” shall mean any party or nation that
(a) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Asset Control, Department of the U.S.
Treasury ("OFAC") pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) or other similar requirements contained in the rules and
regulations of OFAC (the "Order") or in any enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation, or orders are collectively called the "Orders") or on
any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable
Orders; or (b) has been determined by competent authority to be subject to the
prohibitions contained in the Orders. 

b.         As a material inducement for Landlord entering into this Amendment,
Tenant warrants and represents that Tenant is not (a) a Blocked Party; (b) owned
or controlled by, or is acting, directly or indirectly, for or on behalf of, any
Blocked Party; or (c) has instigated, negotiated, facilitated, executed or
otherwise engaged in this Amendment, directly or indirectly, on behalf of any
Blocked Party.  Tenant shall immediately notify Landlord if any of the foregoing
warranties and representations becomes untrue during the Second Extended Term.

c.         Tenant shall not: (a) transfer or permit the transfer of any interest
in Tenant to any Blocked Party or any party who Tenant actually knows is engaged
in illegal activities.

d.         If at any time during the Second Extended Term (a) Tenant becomes a
Blocked Party or is convicted, pleads nolo contendere, or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering; (b) any of the representations or
warranties set forth in this Section become untrue; or (c) Tenant breaches any
of the covenants set forth in this Section, the same shall constitute an Event
of Default.  In addition to any other remedies to which Landlord may be entitled
on account of such Event of Default, Landlord may immediately terminate the
Lease and refuse to pay any Allowance or other disbursements due to Tenant under
the Lease.






--------------------------------------------------------------------------------




 

              17.                   Miscellaneous.

a.               Time of Essence.  Time is of the essence of this Amendment and
each and every term and provision hereof.

b.               Modification.  A modification of any provision herein
contained, or any other amendment to this Amendment, shall be effective only if
the modification or amendment is in writing and signed by both Landlord and
Tenant.

c.                Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

d.               Number and Gender.  As used in this Amendment, the neuter
includes masculine and feminine, and the singular includes the plural.

e.                Construction.  Headings at the beginning of each Section and
subsection are solely for the convenience of the parties and are not a part of
this Amendment.  Except as otherwise provided in this Amendment, all exhibits
referred to herein are attached hereto and are incorporated herein by this
reference.  Unless otherwise indicated, all references herein to Articles,
Section, subsections, paragraphs, subparagraphs or provisions are to those in
this Amendment.  Any reference to a paragraph or Section herein includes all
subparagraphs or subsections thereof.  This Amendment shall not be construed as
if it had been prepared by only Landlord or Tenant, but rather as if both
Landlord and Tenant had prepared the same.  In the event any portion of this
Amendment shall be declared by any court of competent jurisdiction to be
invalid, illegal or unenforceable, such portion shall be deemed severed from
this Amendment, and the remaining parts hereof shall remain in full force and
effect, as fully as though such invalid, illegal or unenforceable portion had
never been part of this Amendment.

f.                  Integration of Other Agreements.  This Amendment, the Lease
and prior amendments set forth the entire agreement and understanding of the
parties with respect to the matters set forth herein and supersedes all previous
written or oral understandings, agreements, contracts, correspondence and
documentation with respect thereto.  Any oral representation or modifications
concerning this Amendment shall be of no force or effect.

g.                Duplicate Originals; Counterparts.  This Amendment may be
executed in any number of duplicate originals, all of which shall be of equal
legal force and effect.  Additionally, this Amendment may be executed in
counterparts, but shall become effective only after a counterpart hereof has
been executed by each party; all said counterparts shall, when taken together,
constitute the entire single agreement between parties.

h.               No Waiver.  No failure or delay of either party in the exercise
of any right given to such party hereunder shall constitute a waiver thereof
unless the time specified herein for exercise of such right has expired, nor
shall any single or partial exercise of any right preclude other or further
exercise thereof or of any other right.  No waiver by any party hereto of any
breach or default shall be considered to be a waiver of any other breach or
default.  The waiver of any condition shall not constitute a waiver of any
breach or default with respect to any covenant, representation or warranty.





--------------------------------------------------------------------------------




 

i.                 Further Assurances.  Landlord and Tenant each agree to
execute any and all other documents and to take any further actions reasonably
necessary to consummate the transactions contemplated hereby.

j.                 No Third Party Beneficiaries.  Except as otherwise provided
herein, no person or entity shall be deemed to be a third party beneficiary
hereof, and nothing in this Amendment, (either expressed or implied) is intended
to confer upon any person or entity, other than Landlord and/or Tenant (and
their respective nominees, successors and assigns), any rights, remedies,
obligations or liabilities under or by reason of this Amendment.

k.               Full Force and Effect.  The Lease, as amended hereby, shall
continue in full force and effect, subject to the terms and provisions thereof
and hereof.  In the event of any conflict between the terms of the Lease and the
terms of this Amendment, the terms of this Amendment shall control.
 

IN WITNESS WHEREOF, this Amendment is executed as of the day and year aforesaid.

LANDLORD:

                                                                           
  GOLDEN HILLS PARK I PROPERTY OWNER,
                                                                             
LLC

 

By:                                                                  
       Barry P. Marcus, Senior Vice President

Date:                                                               

 

TENANT:

CYBEROPTICS CORPORATION

By:                                                                      

Printed Name:  Jeff Bertelsen                             

Title:    Executive Vice President & CFO/COO 

Date:                                                                    







--------------------------------------------------------------------------------




 

EXHIBIT A

WORK LETTER

This Work Letter (this “Work Letter”) is attached to and made a part of that
certain Third Amendment to Lease (the “Amendment”), between GOLDEN HILLS PARK I
PROPERTY OWNER, LLC, a Delaware limited liability company (“Landlord”) and
CYBEROPTICS CORPORATION (“Tenant”).  The terms used in this Work Letter that are
defined in the Amendment shall have the same meanings as provided in the
Amendment.

1.                   Definitions.

(a)                 “Allowance” shall mean a one-time tenant improvement
allowance in an amount not to exceed $1,530,200.00.

(b)                 “Approved Working Drawings” shall have the meaning set forth
in Section 5(c) below.

(c)                 “Excess Costs” shall mean Total Construction Costs in excess
of the Allowance.

(d)          “Substantial Completion” of the Premises shall occur upon the
completion of construction of the Tenant Improvements in the Premises pursuant
to the Approved Working Drawings, with the exception of any punchlist items and
any tenant fixtures, work-stations, built-in furniture, or equipment to be
installed by Tenant.  Substantial Completion shall have occurred even though (a)
minor details of construction, decoration, landscaping or mechanical adjustments
remain to be completed and/or b) there is a delay in the Substantial Completion
of the Premises due to a “Tenant Delay” as defined below.

(e)                  “Tenant Delay” shall mean each day of delay in the
performance of the work that occurs because of (i) Tenant’s failure to timely
deliver or approve any required documentation; (ii) any change by Tenant to the
Approved Working Drawings; (iii) Tenant’s requirement for materials, components,
finishes or improvements that are not available in a commercially reasonable
time; (iv) postponement of any work at the request of Tenant; (v) the failure by
Tenant’s architect, space planner or other agent or contractor, to timely
prepare plans, pull permits, provide approvals or perform any other act required
hereunder; (vi) the failure of Tenant to pay, when due, any amounts required to
be paid by Tenant; (vii) Tenant’s failure to attend any meeting with Landlord,
any architect, design professional, or any contractor, or their respective
employees or representatives, as may be required or scheduled hereunder or
otherwise necessary in connection with the preparation or completion of any
construction documents, such as the Approved Working Drawings, or in connection
with the performance of any work; (viii) a breach by Tenant of this Exhibit or
the Amendment; (ix) changes in any of the Approved Working Drawings because the
same do not comply with Laws (if the same were prepared by Tenant); and (x) any
other acts or omissions of Tenant. 

(f)                 “Tenant Improvements” shall mean the improvements to the
Expansion Premises set forth in this Exhibit A.

(g)           “Tenant’s Representative” shall mean Jeff Bertelsen, who Tenant
has appointed as its representative with full power and authority to bind Tenant
for all actions taken with regard to the Tenant Improvements.  Tenant hereby
ratifies all actions and decisions with regard to the Tenant Improvements that
the Tenant’s Representative may have taken or made prior to the execution of
this Work Letter.  Landlord shall not be obligated to respond to or act upon any
plan, drawing, change order or approval or other matter relating to the Tenant
Improvements until it has been executed by Tenant’s Representative or a senior
officer of Tenant.




--------------------------------------------------------------------------------




 

(h)             “Total Construction Costs” shall mean the entire cost of
constructing the Tenant Improvements, including space planning and preparation
of the Approved Working Drawings, labor and materials, electrical and other
utility usage during construction, low voltage cabling, relocation of Tenant’s
furniture, fixtures and equipment, additional janitorial services, trash
removal, general tenant signage, related taxes and insurance costs, all Water
Availability Charges and Sewer Availability Charges related to the Premises or
the Tenant Improvements, the fees of the general contractor and an
administrative fee to Landlord in the amount 1.5% of the hard construction
costs.  No fee shall be charged on: architectural or engineering plans, permits
or other governmental fees, SAC/WAC charges, or any other “soft” cost.

2.                   Allowance and Excess Costs Deposit.

(a)                 Provided no Event of Default has occurred, Landlord shall
provide an amount up to the Allowance to be applied toward Total Construction
Costs.  The Allowance must be used by September 30, 2019, unless delayed by
forces beyond Tenant’s reasonable control or shall be deemed forfeited with no
further obligation by Landlord with respect thereto.  All Tenant Improvements
for which the Allowance has been made available shall be deemed Landlord’s
property.  Tenant shall not be entitled to use any portion of the Allowance for
anything other than Tenant Improvements, except that Tenant shall be entitled to
use up to $78,510.00 of unused Allowance towards payments of Base Rent as they
become due.

(b)                 In no event shall Landlord be obligated to make
disbursements with respect to the Tenant Improvements in an amount that exceeds
the Allowance.  The Allowance shall not be disbursed to Tenant, but shall be
paid by Landlord pursuant to the terms of the construction contract toward the
payment of the Total Construction Costs, if, as, and when the cost of the Tenant
Improvements is actually incurred.

(c)                 Upon the later to occur of Tenant’s execution of this
Amendment or the date the Excess Costs have been determined and approved, Tenant
shall deliver to Landlord cash in the amount equal the Excess Costs (the “Excess
Costs Deposit”).  In the event that after such deposit by Tenant, any revisions,
changes, or substitutions shall be made to the Approved Working Drawings or the
Tenant Improvements, Tenant shall pay any additional costs that arise in
connection with such revisions, changes or substitutions to Landlord immediately
upon Landlord’s request as an addition to the Excess Costs Deposit.

(d)                 Landlord shall disburse the Excess Costs Deposit prior to
the disbursement of the Allowance.  So long as this Amendment has been fully
executed and the other conditions for draws have been made Landlord will begin
funding the Allowance not later than July 1, 2018.

3.                   Punchlist.  Landlord and Tenant will confer and agree on
when Substantial Completion has occurred.  Within three (3) business days
thereafter, Landlord’s representative and Tenant’s representative shall conduct
a walk-through of the Expansion Premises and identify any necessary touch-up
work, repairs and minor completion items that are necessary for final completion
of the Tenant Improvements (the “Punchlist Items”).  Neither Landlord’s
representative nor Tenant’s representative shall unreasonably withhold his or
her agreement on Punchlist Items. Tenant shall use reasonable efforts to
complete all Punchlist Items within thirty (30) days after agreement thereon;
however, Tenant shall not be obligated to engage overtime labor in order to
complete such items.

4.                   Miscellaneous.

(a)                 Unless otherwise indicated, all references herein to a
“number of days” shall mean and refer to calendar days.  If any item requiring
approval is timely disapproved by Landlord, the procedure for preparation of the
document and approval thereof shall be repeated until Landlord approves the
document.

(b)                 Notwithstanding any provision to the contrary contained in
this Amendment, if an Event of  Default has occurred at any time prior to
Substantial Completion, then (i) in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, Landlord shall have the right to
cause the contractor to cease the construction of the Expansion Premises (in
which case, Tenant shall be responsible for any delay in Substantial Completion
caused by such work stoppage); and (ii) all other obligations of Landlord under
the terms of this Exhibit shall be forgiven until such time, if any, as such
Event of Default may be cured.




--------------------------------------------------------------------------------




 

5.                   Preparation of Working Drawings.

(a)                Tenant has retained an architect/space planner (“Architect”)
to prepare the construction drawings for the Tenant Improvements.  Landlord has
agreed to provide an allowance of $.15 per square foot for the initial plans,
which shall be in addition to and not deducted from the Allowance. 

(b)                Within a reasonable time following full execution of this
Amendment, Tenant’s Architect shall prepare a space plan for the Tenant
Improvements (the “Space Plans”), and shall deliver the Space Plans to Landlord
for Landlord’s approval (which approval shall not be unreasonably withheld,
delayed or conditioned).  Landlord shall notify Tenant whether it approves the
Space Plans within five (5) business days after Tenant’s submission thereof.  If
Landlord disapproves of such Space Plans, then Landlord shall notify Tenant
thereof specifying in reasonable detail the reasons for such disapproval. 
Tenant’s Architect shall revise such Space Plans in accordance with Landlord’s
reasonable objections and submit the revised Space Plans to Landlord for its
review and approval.  Landlord shall notify Tenant in writing whether it
approves of the revised Space Plans within three (3) business days after its
receipt thereof.  If Landlord fails to notify Tenant that it disapproves of the
initial Space Plans within five (5) business days (or, in the case of revised
Space Plans, within three (3) business days) after the submission thereof, then
Landlord shall be deemed to have approved the Space Plans in question.

(c)                 Tenant shall cause the Architect to prepare final working
drawings of the Tenant Improvements and deliver the same to Landlord for its
review and approval (which approval shall not be unreasonably withheld, delayed
or conditioned).  Landlord shall notify Tenant whether it approves of the
submitted working drawings within five (5) business days after Tenant’s
submission thereof.  If Landlord disapproves of such working drawings, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval.  Tenant’s architect shall revise such working drawings in
accordance with Landlord’s objections and submit the revised working drawings to
Landlord for its review and approval.  Landlord shall notify Tenant in writing
whether it approves of the revised working drawings within three (3) business
days after its receipt thereof.  If Landlord fails to notify Tenant that it
disapproves of the initial working drawings within three (3) business days (or,
in the case of resubmitted working drawings, within three (3) business days)
after the submission thereof, then Landlord shall be deemed to have approved the
working drawings in question.  The approved working drawings are hereinafter
referred to as the “Approved Working Drawings.”

6.                   Cost Proposal.    Tenant shall provide Landlord with a cost
proposal in accordance with the Approved Working Drawings, which cost proposal
shall include, as nearly as possible, the cost of the Total Construction Costs
to be incurred in connection with the Tenant Improvements (“Cost Proposal”). 
Tenant’s approval of the Cost Proposal shall be deemed approval of the Excess
Costs resulting therefrom.

7.                   Construction.       Following approval of the Cost Proposal
Tenant shall construct the Tenant Improvements in substantial accordance with
the Approved Working Drawings.  Tenant shall be responsible for the selection of
the general contractor to construct the improvements in accordance with the
Approved Working Drawings.  Landlord shall reasonably approve Tenant’s selected
general contractor within five (5) business days after Tenant’s submission of
the general contractor’s name to Landlord.  Tenant shall require the selected
general contractor to sign Landlord’s standard construction contract.  All
construction draw requests will be submitted to and approved by Tenant prior to
submission to Landlord.   Landlord shall be responsible to pay all Tenant
approved draw requests on a timely basis as provided in Landlord’s standard
construction contract. 







--------------------------------------------------------------------------------




 

EXHIBIT B

EXPANSION PREMISES

Graphics [imgbbpwwrrvbky08362346.jpg]







--------------------------------------------------------------------------------





EXHIBIT C

HVAC UNITS TO BE REPLACED

Graphics [imgwm3grt5ofh208362350.jpg]




--------------------------------------------------------------------------------